Title: To Benjamin Franklin from Menier de Saint Yver, 13 December 1783
From: Menier de Saint Yver, ——
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 13. Xbre. 1783.
          
          Votre Excellence a toujours eu la bonté de promettre à M. Schaffer qu’aussitot le retour de M. Barcklay elle engageroit ce Consul a lui rendre service. Veuillés donc bien, Monsieur, puisqu’il est de retour ne pas refuser à m. Schaffer de le faire reclamer par quelqu’un qui puisse au moins nous tirer du precipice où votre silence nous a plongé; ce Service rendu a M. Schaffer est de la plus grande utilité pour moi qui me trouve lié à son Sort dans cette cruelle circonstance, et en le lui rendant vous porterés le Calme dans une famille respectable qui en conservera une eternelle reconnoissance.
          Je suis avec le plus profond respect Monsieur de Votre Excellence Le très humble et tres obeissant serviteur
          
            Menier De Saintyver
          
        